Case 2:18-bk-15559-NB   Doc 222-21 Filed 03/04/21 Entered 03/04/21 16:19:46
                        Desc Exhibit 21 Page 1 of 78




                          EXHIBIT 21
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-21
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                         Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 21 of
                                                    of 78
                                                       77


 1     JEFFREY S. SHINBROT, ESQ. (SBN 155486)
       jeffrey@shinbrotfirm.com
 2
       JEFFREY S. SHINBROT, APLC
 3     15260 Ventura Blvd., Suite 1200
       Sherman Oaks, CA 91403
 4     Telephone: (310) 659-5444
 5     Fax (310) 878-8304
       General Reorganization Counsel to Debtor
 6
                           UNITED STATES BANKRUPTCY COURT
 7                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9     In re                                     Case No. 2:18-bk-15559-NB

10     R44 LENDING GROUP, LLC,                   Chapter 11

11     Chapter 11 Debtor and Debtor-In-          DECLARATION OF PETER
       Possession.                               STARFLINGER & EXHIBITS IN
12                                               SUPPORT OF CONFIRMATION OF
13                                               DEBTOR’S FIFTH AMENDED
                            Chapter 11 Debtor    CHAPTER 11 PLAN
14                          and Debtor-In-
                            Possession.
15                                                      Confirmation Hearing

16                                                 Date: February 16, 2021
17                                                 Time: 10:00 a.m.
                                                   Place: Courtroom 1545
18                                                        255 East Temple Street
                                                          Los Angeles, CA
19
20             TO THE HONORABLE NEIL W. BASON, UNITED STATES
21    BANKRUPTCY JUDGE, AND TO ALL PARTIES ON THE ANNEXED SERVICE
22    LIST:
23             COMES NOW R44 LENDING GROUP, LLC, the Debtor and Debtor-in-
24    Possession in the above captioned chapter 11 case and hereby submits the declaration of
25    Peter Starflinger in support of confirmation of the Debtor’s Fifth Amended Chapter 11
26    Plan and exhibits thereto.
27    ///
28    ///

                                                          DECLARATION OF PETER STARFLINGER
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-21
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                         Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 32 of
                                                    of 78
                                                       77


 1
       Dated: January 7, 2021                      JEFFREY S. SHINBROT, APLC
 2
 3                                            By: /s/Jeffrey S.Shinbrot
                                                  Jeffrey S. Shinbrot, Esquire
 4
                                                  Proposed Reorganization Counsel For
 5                                                Debtor-In-Possession
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2      DECLARATION OF PETER STARFLINGER
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-21
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                         Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 43 of
                                                    of 78
                                                       77


 1                          DECLARATION OF PETER STARFLINGER
 2          I, Peter Starflinger, declare and state as follows:
 3           1.     I am an individual over the age of 18 years and as to the following facts, I

 4    know them to be true of my own personal knowledge and if called upon to testify in this
      matter I could and would do so as set forth herein.
 5
             2.     I am a licensed California Real Estate Broker, license number 00915950. I
 6
      first received my California real estate salesperson’s license in 1986 and my California
 7
      real estate broker’s license in 1989. In my more than 30 years as a real estate
 8
      professional, I have never had any disciplinary action against me.
 9
             3.     During my real estate career, I have managed many properties for clients
10
      and I have arranged many real estate loans as a loan broker. One of the properties that I
11    have managed is the Park Granada mobile home park, which is the mobile home park
12    located at 218 W. Carson Street, Carson, California (“Park Granada”). In 2002, Park
13    Granada was purchased by The Butler Group and I provided real estate management
14    services to them. Neither The Butler Group, nor their principals are related to me in any
15    way except as business clients.
16           4.     From the outset of my management services, the occupants tenants of Park

17    Granada commenced frivolous lawsuits against the owners. The Butler Group principals

18    were in their 60’s and they did not want to continue owning property in light of the tenant
      actions. The owners therefore requested that I act as a real estate broker and sell Park
19
      Granada on their behalf. I am informed and I believe that The Butler Group principals
20
      formed Eastfield Properties, LLC, but that the two entities were both owed by the same
21
      investors.
22
             5.     Pursuant to The Butler Group’s request, in 2009, I brokered the sale of Park
23
      Granada to my client Mr. Heinemann, who formed LA INVESTMENT, LLC, and 218
24
      PROPERTIES, LLC as the holding entities for Park Granada. In light of my familiarity
25    with the property, I also managed Park Granada on behalf of Mr. Heinemann’s LLCs.
26           6.     I am not in any way related to Mr. Heinemann except as a business client.
27           7.     It was Mr. Heinemann’s intent to convert Park Granada to an individual
28    condominium ownership structure and I am informed and believe that he spent in excess
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-21
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                         Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 54 of
                                                    of 78
                                                       77


 1    of $150,000.00 of fees and costs on the conversion process. Although Mr. Heinemann
 2    received preliminary approval of the conversion and this process provided what I viewed
 3    as a tremendous opportunity to Park Granada tenants, the occupants objected to the

 4    conversion to condominiums and it was eventually denied.
              8.      After the condominium conversion was denied based on tenant opposition,
 5
      the litigation by the tenants continued as described in the declaration of Gregory A.
 6
      Garbacz, Esquire, filed in this chapter 11 case.
 7
              9.      In light of the multiple frivolous tenant lawsuits, LA INVESTMENT,
 8
      LLC/218 PROPERTIES, LLC was required to borrow funds for costs of defense. On Mr.
 9
      Heinemann’s request, I arranged financing from several sources, including R44 Lending
10
      Group, a company managed by my brother Leo Starflinger (“R44”).
11            10.     It has never been a secret that Leo is my brother and it is obvious as we
12    share the same uncommon surname. Eventually, suffering fatigue from the expensive
13    litigation and unwilling to contribute more funds to Park Granada, Mr. Heinemann
14    stopped servicing the R44 debt and R44 foreclosed and became the owner of Park
15    Granada via a trustee’s deed that resulted from the foreclosure by R44 in November,
16    2014.

17            11.     At the time, R44 was junior to a secured lien in favor of Southwest Finance,

18    which financing I also arranged as a broker for 218, LLC, and which funds were also used
      to fund litigation and maintain the property.
19
              12.     Based on my experience as a loan broker I am informed and I believe that in
20
      light of the ongoing tenant litigation it would have been impossible to borrow money from
21
      a commercial lending institution. It was and is customary for me to arrange financing
22
      from business acquaintances, friends and family.
23
              13.     Unfortunately, once R44 foreclosed on secured interest, the frivolous and
24
      expensive tenant disputes continued which required more money to defend. As a result I
25    arranged the following secured loans for R44:
26                  a. In or about December, 2015, SOUTHWEST FINANCE, LLC loaned R44
27                    the amounts of $750,000 and $2,170,389. SOUTHWEST FINANCE had 12
28                    beneficially interested parties, one of whom is my brother Benno

                                                      2
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-21
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                         Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 65 of
                                                    of 78
                                                       77


 1                  Starflinger, whose name plainly appears in the loan documents, Angela
 2                  Fisher, who is my sister and Anita Maier who is a cousin (a true and
 3                  accurate copy of which is annexed hereto as Exhibit “1”). As reflected in

 4                  Exhibit 1, Benno and Anita have mere fractional interests in the debt. No
                    other beneficiary of SOUTHWEST FINANCE, LLC is related to me.
 5
                b. In or about December 29, 2015, Annette Gardner loaned R44 the amount of
 6
                    $70,000.00, Ms. Gardner is my employee and I am informed and believe
 7
                    that the loan were her retirement funds.
 8
                c. On or about May 23, 2016, THE DIANE OEFFLER VALINE FAMILY
 9
                    TRUST loaned R44 the amount of $50,000.00 (I have had a personal and
10
                    business relationship with Diane Valine since 1995).
11              d. In November, 2016, I also personally loaned $75,000 to R44.
12       14. I have personal knowledge that each of the above loans were actually made, none
13    of these loans were “manufactured” as stated by the occupants. To my knowledge, none
14    of the owners for whom I have managed the Park Granada have paid themselves with loan
15    proceeds, rather as a direct result of the onslaught of litigation, the loan proceeds were
16    used for attorney’s fees and costs and maintenance of the property. Annexed hereto as

17    Exhibit 2, is a true and accurate copy of the closing statement for the $2,170,389.00 loan

18    to R44 from SOUTHWEST FINANCE.
         15. It is not in any way unusual that I have connections with R44’s secured lenders
19
      because I am a loan broker and I arranged the loans and received commissions as a
20
      broker.
21
         16. My involvement with Park Granada has never been hidden and is in fact a matter
22
      of public record. I have attended public hearings, meetings in R44’s chapter 11 case, I
23
      have been personally sued in matters that proceeded through trial in the California state
24
      courts and my secured claim in R44’s bankruptcy case is fully disclosed.
25       17. It is an absurd notion that the occupants of Park Granada and their counsel have
26    not known of my connections to R44 since well before the R44 bankruptcy filing.
27       18. Annexed hereto as Exhibit 3 is a transcript and judgment from the California
28    Superior Court, where Judge William Barry specifically finds that my relationship to the

                                                   3
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-21
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                         Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 76 of
                                                    of 78
                                                       77


 1    park is not uncommon in the real estate industry and Exhibit 3 is a good example of the
 2    litigation that the owners of the park have endured over the years.
 3       19. Exhibit 4 hereto is a true and accurate copy of the judgment in favor of the

 4    previous park owner for malicious prosecution by a tenant and their legal counsel, which
      included an award of punitive damages in my favor against counsel for the tenant.
 5
         20. I have investigated the relocation costs for mobile homes in the Carson,
 6
      California area, for the types of mobile homes located on the Debtor’s property. I also
 7
      have personal experience as a result of my management duties for Park Granada of the
 8
      costs of relocating mobile homes. Based on that knowledge I estimate that the cost
 9
      of relocating the mobile homes at Park Granada ranges from approximately $3,000 to
10
      $5,000, if the move is within 50 miles.
11       21.    On behalf of the Debtor I have made efforts to obtain financing to fund its
12    operations and the Plan but in light of the low rents relative to the secured debt, the repairs
13    and upgrades required in the Park and the fact that the Debtor operates a mobile home
14    park I have located only one, private party investor who is willing to loan up to
15    $300,000.00 to the Debtor contingent upon Plan confirmation, approval of a super priority
16    priming lien for the lender for the amount owed. The actual amount loaned shall accrue

17    interest at the rate of 6 percent per annum but no payments shall be made thereon until the

18    sale or refinance of the Park, or if such sale or refinance is unsuccessful, payment shall be
      made as set forth in the Debtor’s chapter 11 plan.
19
         22. If the Debtor continued to operate as a mobile home park, it would be required to
20
      upgrade its utility lines and make significant repairs, including, but not limited to repair of
21
      the asphalt driveway at the premises. The costs of these repairs are significant and the
22
      Debtor does not have the funds to pay for these repairs. For example, annexed hereto as
23
      Exhibits 5 and 6 are two estimates that I acquired for repairs that have, to date, still not
24
      been made because of lack of funds:
25               a. Exhibit 5 is a true and accurate copy of an estimate for gas line repairs that
26                  total in excess of $189,000.00.
27               b. Exhibit 6 is a true and accurate copy of an estimate for asphalt resurfacing
28                  that totals $19,762.00.

                                                    4
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-21
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                         Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 87 of
                                                    of 78
                                                       77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc200
                              222-21
                                 Filed Filed
                                        01/07/21
                                             03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                         Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 98 of
                                                    of 78
                                                       77




                                     EXHIBIT 1
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                         Desc
                         Main Document
                               Exhibit 21 Page
                                             Page10
                                                  9 of
                                                     of 77
                                                        78
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 11
                                                  10 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 12
                                                  11 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 13
                                                  12 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 14
                                                  13 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 15
                                                  14 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 16
                                                  15 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 17
                                                  16 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 18
                                                  17 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 19
                                                  18 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 20
                                                  19 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 21
                                                  20 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 22
                                                  21 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 23
                                                  22 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 24
                                                  23 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 25
                                                  24 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 26
                                                  25 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 27
                                                  26 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 28
                                                  27 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 29
                                                  28 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 30
                                                  29 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 31
                                                  30 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 32
                                                  31 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 33
                                                  32 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 34
                                                  33 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 35
                                                  34 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 36
                                                  35 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 37
                                                  36 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 38
                                                  37 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 39
                                                  38 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 40
                                                  39 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 41
                                                  40 of
                                                     of 78
                                                        77




                                     EXHIBIT 2
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 42
                                                  41 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 43
                                                  42 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 44
                                                  43 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 45
                                                  44 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 46
                                                  45 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 47
                                                  46 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 48
                                                  47 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 49
                                                  48 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 50
                                                  49 of
                                                     of 78
                                                        77




                                     EXHIBIT 3
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 51
                                                  50 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 52
                                                  51 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 53
                                                  52 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 54
                                                  53 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 55
                                                  54 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 56
                                                  55 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 57
                                                  56 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 58
                                                  57 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 59
                                                  58 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 60
                                                  59 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 61
                                                  60 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 62
                                                  61 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 63
                                                  62 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 64
                                                  63 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 65
                                                  64 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 66
                                                  65 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 67
                                                  66 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 68
                                                  67 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 69
                                                  68 of
                                                     of 78
                                                        77




                                     EXHIBIT 4
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 70
                                                  69 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 71
                                                  70 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 72
                                                  71 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 73
                                                  72 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 74
                                                  73 of
                                                     of 78
                                                        77
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 75
                                                  74 of
                                                     of 78
                                                        77




                                     EXHIBIT 5
        Case
         Case2:18-bk-15559-NB
               2:18-bk-15559-NB DocDoc
                                     200
                                       222-21
                                           Filed Filed
                                                 01/07/21
                                                       03/04/21
                                                            Entered
                                                                  Entered
                                                                     01/07/21
                                                                          03/04/21
                                                                              16:01:39
                                                                                    16:19:46
                                                                                         Desc
                                  Main
                                  DescDocument
                                        Exhibit 21 Page
                                                     Page 76
                                                           75 of
                                                              of 78
                                                                 77
                Meterman Inc.
                Utilities Pro
                                                                                                                        Estimate
                27290 Scott Rd.                                                Date       Estimate #
                Menifee, CA 92584
                                                                                                                 1/6/2021     0198



              Bill To                                                                             Park Address

           PARK GRANADA
           218 W. Carson St
           Carson, CA 90745




               Valid Until          Account #                   Project
                2/5/2021                 2900

                Item                                         Description                         Qty         Rate           Total

Gas - Labor                             Estimate is for the new installation of the parks Main         1     189,000.00      189,000.00
                                        Gas Distribution System to 27 spaces. Installation
                                        shall include HDD directional/Trench combination,
                                        Polyethylene pipeline, Anodeless risers, and
                                        connections to all spaces. Pressure test and HCD
                                        inspections.
                                        Engineering, Permit and Planning Fee's not included
                                        on Estimate.




This estimate includes all materials, equipment and labor required to complete the state
mandates surveys and inspections per Title #25 and Title #49 under enforcement with the          Subtotal                   $189,000.00
CPUC, USB found in general orders #112-D. Meterman Inc., is registered with California
Department of Weights and Measures to install meter devices. This quote valid through date
disclosed above.                                                                                 Sales Tax (9.5%)                   $0.00
Meterman Inc., and its sub-contractors will not be held liable for porblems that may be
associated with other issues beyond the scope of our work.
Please note this is an estimate and not a binding contract.                                      Total                      $189,000.00


Cost does not include permit fees/planning and will be additional - unless stipulated above.



  Park/Management Approval By:            _____________________________________

   Signature: _____________________________________                Date: _____________


      Phone #                   Fax #                             E-mail

   951-672-6909              951-672-6910           partsandservice@metermaninc.com
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 77
                                                  76 of
                                                     of 78
                                                        77




                                     EXHIBIT 6
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                          Doc
                            200
                              222-21
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                   Entered
                                                         Entered
                                                            01/07/21
                                                                 03/04/21
                                                                     16:01:39
                                                                          16:19:46
                                                                               Desc
                        Main
                         DescDocument
                               Exhibit 21 Page
                                            Page 78
                                                  77 of
                                                     of 78
                                                        77
